Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10381900 (herein ‘the Patent Ref’). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claimed invention and the patented invention of the Patent Ref are patentably the same.

Present application’s claimed invention
1.  An electric machine assembly comprising: a main machine stator core having at least one stator post;  a set of stator windings wound about the at least one stator post and having a first end and an opposing second end, 

each of the first end and the second end extending past a common axial end of the at least one stator post (see the Patent Ref’s claim 2), 

the stator windings defining a fluid channel disposed through the stator windings configured to carry a flow of coolant;  a coolant inlet housing defining an inlet passage disposed at the common axial end of the 
electric machine assembly fluidly connected with the fluid channel of the first end of the set of stator windings;  and a coolant outlet housing defining an outlet passage disposed at the common axial end of the electric machine 

 











2.  The electric machine assembly of claim 1 wherein the coolant inlet housing and the coolant outlet housing are disposed axially beyond a longitudinal length of the main machine stator core. 
 
3.  The electric machine assembly of claim 2 wherein the coolant inlet housing defines a 
 
4.  The electric machine assembly of claim 3 wherein the coolant outlet housing defines a second through channel sized and disposed to receive the first end of the stator windings through the first through channel. 
 
5.  The electric machine assembly of claim 2 wherein the second end of the stator windings connect with an electrical terminal beyond the first through channel. 
 
6.  The electric machine assembly of claim 1 wherein the coolant inlet housing and the coolant outlet housing are axially spaced. 
 
7.  The electric machine assembly of claim 1 wherein at least one of the coolant inlet housing or the coolant outlet housing is in the form of a pancake coolant housing. 





8.  The electric machine assembly of claim 1 wherein at least one of the coolant inlet housing or the coolant outlet housing is in the form of a ring coolant housing (see the Patent Ref’s claim 10). 
 
9.  The electric machine assembly of claim 1 wherein the coolant is at least one of oil or air. 
 
10.  The electric machine assembly of claim 1 wherein the electrical machine assembly is a dry cavity electric machine assembly. 
 
11.  The electric machine assembly of claim 1 wherein the set of stator windings have a substantially quadrilateral cross section. 
 

 
13.  The electric machine assembly of claim 1 wherein the set of stator windings defines at least two fluid channels per winding. 
 
14.  The electric machine assembly of claim 1 wherein a diameter of the fluid channel is between 1.0 and 2.0 millimeters. 
 
15.  The electric machine assembly of claim 1 wherein the coolant inlet passage, the fluid channel of the stator windings, and the coolant outlet passage define a coolant circuit configured to receive a supply of coolant to 
remove heat generated in the set of stator windings (see the Patent Ref’s claim 1, last paragraph thereof). 


The Patent Ref’s patented invention
1.  An electric machine assembly comprising: a main machine stator core having at least one stator post; a set of stator windings wound about the at least one stator post and having a first end and an opposing second end, 






the stator windings defining a fluid channel disposed through the stator windings 
configured to carry a flow of coolant;  a coolant inlet housing defining an inlet passage disposed at an axial end of the electric machine assembly fluidly connected with the fluid channel of the first end of the set of stator windings;  and a coolant outlet housing defining an outlet passage disposed at 
the axial end of the electric machine assembly, proximate to the coolant inlet 

wherein the coolant inlet passage, the fluid channel of the stator windings, and the coolant outlet passage define a coolant circuit configured to receive a supply of coolant to remove heat generated in the set 
of stator windings. 
2.  The electric machine assembly of claim 1 wherein the first end and second end of the stator windings extend axially beyond opposing ends of the longitudinal length of the main machine stator core. 
 
3.  The electric machine assembly of claim 2 wherein the coolant inlet housing and the coolant outlet housing are disposed axially beyond the longitudinal length of the main machine stator core. 
 
4.  The electric machine assembly of claim 3 wherein the coolant inlet housing defines a 
 
5.  The electric machine assembly of claim 4 wherein the coolant outlet housing defines a second through channel sized and disposed to receive the first end of the stator windings through the first through channel. 
 
6.  The electric machine assembly of claim 3 wherein the second end of the stator windings connect with an electrical terminal beyond the first through channel. 
 
7.  The electric machine assembly of claim 3 wherein the coolant inlet housing and the coolant outlet housing are axially spaced. 
 
8.  The electric machine assembly of claim 1 wherein at least one of the coolant inlet housing or the coolant outlet housing is in the form of a pancake coolant housing. 

 
10.  The electric machine assembly of claim 1 wherein at least one of the coolant inlet housing or the coolant outlet housing is in the form of a ring coolant housing. 
 

11.  The electric machine assembly of claim 1 wherein the coolant is at least one of oil or air. 
 
12.  The electric machine assembly of claim 1 wherein the electrical machine assembly is a dry cavity electric machine assembly. 
 
13.  The electric machine assembly of claim 1 wherein the set of stator windings have a substantially quadrilateral cross section. 
 

 
15.  The electric machine assembly of claim 1 wherein the set of stator windings defines at least two fluid channels per winding. 
 
16.  The electric machine assembly of claim 1 wherein a diameter of the fluid channel is between 1.0 and 2.0 millimeters. 
 










 
18.  The electric machine assembly of claim 17 wherein the inlet passage of the coolant inlet housing is fluidly connected with the coolant flow of the rotatable shaft. 
 
    19.  The electric machine assembly of claim 1 further comprising: a 
housing;  a shaft configured to operably couple with a source of rotational 
force and rotate about a rotational axis;  and an exciter rotor and a permanent 
magnet generator rotor carried by the shaft;  wherein the exciter rotor and the 
permanent magnet generator rotor are substantially coplanar at a plane 
orthogonal to the rotational axis. 
 

and the permanent magnet generator rotor are coplanar at a plane orthogonal to 
the rotational axis.



Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the Patent Ref in view of ordinary skills/knowledge in the art.
The patented invention of the Patent Ref does not include method claims for a method of cooling a set of stator windings for an electric machine assembly, as in claims 16-20 of the present application.  
Nonetheless, those skilled in the art would understand that wherein the electric machine’s stator-winding cooling system’s structural features and operational characteristics are disclosed, developing a method of cooling a set of stator windings for the electric machine assembly would be obvious and would require only ordinary knowledge/skill in the art because the method of cooling the electric machine’s stator windings is the counter-part of the electric machine’s stator-winding cooling system itself.  
Therefore, it would have been obvious to one skilled in the art at the time of the effective filling date of the present application to develop a method of cooling a set of stator windings for the Patent Ref’s electric machine assembly because the method of cooling the electric machine’s stator windings is the counter-part of the electric machine’s stator-winding cooling system itself; thus, once the electric machine’s stator-winding cooling system’s detailed structural features and 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834